                                                                                                                                           RLBD
                                                                                                                                  IN OPEN COURT


                                                                                                                                 OGT I 6 2019

                                                                                                                                                         r COUR*»




                                                                                    Speciadst Packers & Worldwide Shippers



                               Board of Directors Company Resolution of Thasi Limited, trading as The British Shop
                                                The Company is registered in England and Wales 052580Z0

                                                  On 4^ September,2019 at Langley at the company offices
                                                            »




                       Present were the complete Board of Directors:

                       Mr Malcolm Disson

                       Mr Jim Valentine

                       Mr Simon Williams(attended via Skype)



                       Resolution:

                       The directors at an extraordinary board meeting on the 4^ September,2019 agree, Inter alia, to
                       authorise Mr Simon Williams to represent the company in legal matters relating to the United States
                       of America v. The British Shop and issues relating to that dispute.

                       It. is hereby certified by the undersigned that this re«Dlution was duly passed by the Boairl of
                   'blrecfors of Thasi Limited on 4"^ September, 2019 in accordance with the Articles of Association of
                       the Company, recorded In the minutes, and is in full force and effect.




                       Mr Malcolm Disson




                                    B-\]cXa-x.'
                                     alentine




                       Mr Simon Williams(attended via Skype)



j_j j;.   ■        j

Ur-" •_ i.vvi. /           •   .•
              v.        t- v    u.                                                                                              ;'55vr'-r-r,
                                                                                          MUSEUMS
jp, j fie                                                                                                                 1.-        •         .;7( ;•
                                                                Vv                        ASSOCIATION
"I*-.                          rc                                                                                         f}"r.rvl: ■          rwT'.r.




                                                            www.thebrifishshop.co.uk
